o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date genin-137339-10 uil -------------------- ------------------------------- ----------------------------- dear ------------ this letter is in response to your inquiry dated date you asked about the net disability tax exclusion and whether you qualify to take advantage of this exclusion military personnel or former military personnel who make an election under the retired serviceman’s family protection plan united_states_code title section or the survivor benefit plan united_states_code title section to receive a reduced_amount of retirement pay or retainer pay to provide annuities for their survivors can exclude from gross_income any reduction in retirement or retainer pay resulting from the election sec_122 of the internal_revenue_code the code in addition to reductions in retirement pay for survivor benefits these individuals can exclude from gross_income any part of their retirement pay that they receive on account of personal injuries or sickness sec_104 of the code the income_tax regulations relating to sec_122 of the code provide the order in which various reductions including retired serviceman’s family protection plan or survivor benefit plan reductions in gross retired pay will be deducted in computing net taxable retired pay where there are multiple reductions pursuant to different statutory provisions if an amount is excludible from income under both sec_122 as a result of an election to reduce retirement pay to fund a survivor annuity and sec_104 as a disability payment the sec_122 exclusion applies reg sec_1_122-1 if the retired military member waives part of a disability payment for a benefit under the laws administered by the veterans administration u s c the sec_122 exclusion is applied before the other exclusions reg sec_1_122-1 genin-137339-10 as outlined in the regulations the net disability tax exclusion refers to excludable retired pay computed under sec_104 of the code amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country less retired pay not to exceed the amount of excludable retired pay under sec_104 of the code waived to receive v a compensation the amount of the net disability tax exclusion as well as other calculations described in sec_1_122-1 of the regulations is then used to determine net taxable retired pay the calculation described above only applies if you make an election under the retired serviceman’s family protection plan or the survivor benefit plan reg sec_1_122-1 sincerely i hope this information is helpful if i can assist you further please contact me or --------- --------------------at -------------------- branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities lynne camillo
